DRUFFEL, District Judge.
After careful consideration of the evidence, including the prior aft, together with the authorities submitted by counsel, this court is of opinion and finds as a matter of fact:
(1) That Isett patent No. 1,957,596 is invalid by reason of proven publication of description of method claimed therein more than two years prior to filing date.
(2) That Isett patent No. 2,039,420 is invalid for the reason that Isett was not the original and first inventor or discoverer of any material and substantial part of the thing patented, contrary to U. S. Revised Statutes, Sec. 4920, U.S.C. Title 35, Sec. 69, 4th, 35 U.S.C.A. § 69, subd. 4.
From which the court concludes as a matter of láw that plaintiff’s bill of complaint should be dismissed as for want of equity at plaintiff’s costs and that said Isett patents No. 1,957,596 and 2,039,420 are invalid.
An' entry may be submitted in accordance with the foregoing, with exceptions' to plaintiff.